On Motion for Rehearing.
Plaintiff below (appellee here) has filed his motion for rehearing in this cause, complaining that we reversed the case because the trial court failed to give in charge an explanation- and definition of the term “reasonable profit.” He also asserts that the term has no defined legal meaning, and under our statutes requires no explanation or definition to enable the jury to answer the issue. We have already indicated that whether a profit, if any was made, would be reasonable or unreasonable, would become a fact issue for determination of the jury, but that of “profit,” under a given state of facts, may become dependent upon legal principles. We think this is true in the instant case.
It is said in 50 C.J. 641: “The word ‘profit’ or ‘profits,’ it has been said, is elastic, ambiguous, often and properly used in more than one sense, and on the other hand it has been said to be unambiguous and to have a fixed and definite meaning, a well defined meaning, and a well defined legal meaning.”
Whether the term be considered elastic, ambiguous, and often used in more than one sense, or treated as having a well-defined legal meaning, we believe a definition of the expression should be given to the jury to enable them to have some standard by which to be guided.
Supporting our views in this connection are the following authorities: Burton v. Stayner (Tex.Civ.App.) 182 S.W. 394, writ of error refused; Tooey v. Percival Co., 192 Iowa, 267, 182 N.W. 403; Crawford v. Surety Co., 91 Kan. 748, 139 P. 481; Brandenberg v. Addison, 221 Ky. 442, 298 S.W. 1091. In some of the cases above cited a definition of “profit” is given, which will prove helpful in' informing the jury on the point, upon another trial.
We do not consider there is any conflict between our holding in this case and what we said in the cases of Roeser v. Coffer, 98 S.W.(2d) 275, and Watchtower Ins. Co. v. Davis, 99 S.W.(2d) 693. In the latter case we held the expression “reasonable attorneys’ fees” need not be explained. The difference in the term there used and the one in controversy here and the significance of each as applicable to the issues involved is obvious.
Our views as expressed in the original opinion are unchanged and the motion for rehearing is overruled.